By the Court.

McDonald J.
delivering the opinion.
There was no delivery of the check to the payee or to any one else for him. It remained in the custody of the drawer It is presumed that he supposed it was sufficient to entitle the. *671payee to the money, -on his death.' In that hé was mistaken, and however, mahífést his inténfi'on it cannot be carried out, consistently with a wise rule of law, which requires for the completion of a gift of this sort a; delivery of the thing-giveh;
Judgment affirmed;